DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 25 May 2022 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luchnikov “Self-Rolled Polymer Tubes…” (cited in Applicant’s IDS filed 10/3/2018).
With respect to claim 1, Luchnikov discloses a three-dimensional structure comprising a polymer film having a plurality of layers.  In at least one embodiment, Luchnikov states that the film includes a layer of polystyrene (PS) disposed over a layer of poly(4-vinyl pyridine) (P4VP).  These different materials are characterized by different mechanical strengths.  

    PNG
    media_image1.png
    566
    612
    media_image1.png
    Greyscale

Luchnikov discusses encapsulating a microparticle (e.g. biological cell) in an internal space defined by the three-dimensional structure on at least pages 1950 and 1951.
	With respect to claims 2 and 3, Luchnikov discloses the apparatus as described above.  Luchnikov states that the polymer film transforms into a rolled-up configuration due to the fact that the outer layer is P4VP, which has a larger swelling ratio than PS.
	Wit respect to claims 4 and 5, Luchnikov discloses the apparatus as described above.  Luchnikov further teaches on at least pages 1950 and 1951 that the layers are biocompatible and configured to encapsulate a cell.  See Figs. 8 and 9.
	With respect to claim 7, Luchnikov discloses the apparatus as described above.  Luchnikov shows in at least Table 1 that the polymer film has a thickness between 15 and 400 nm (e.g. P4VP thickness of 90 nm and a PS thickness of 50 nm).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luchnikov “Self-Rolled Polymer Tubes…” (cited in Applicant’s IDS filed 10/3/2018) as applied to claims 1 and 5, and further in view of Ingber (US 20140342445).
	Luchnikov discloses the apparatus as described above, however does not expressly state that the polymer film includes an ECM configured to accommodate adherent cells and tissues.
	Ingber discloses a three-dimensional structure comprising a polymer film configured to support adherent cells and/or tissue-like structures.  See at least Figs. 2D and 5B.  Ingber teaches in at least paragraphs [0016]-[0022] that the polymer film is used to produce tissue-like structures and cell aggregates.  At least paragraphs [0150], [0309]-[0318] and [0378] teach that extracellular matrix proteins are disposed on the film in order to facilitate cell attachment.
	Before the effective filing date of the claimed invention, it would have been obvious to include an ECM layer on a surface of the Luchnikov film to enable the culture of adherent cells, cell aggregates, and/or tissues.  Ingber states that ECM proteins, such as fibronectin, laminin, various collagen types, glycoproteins, vitronectin, elastins, fibrin, proteoglycans, heparin sulfate, chondroitin sulfate, keratin sulfate, hyaluronic acid, fibroin, chitosan, or any combinations thereof, are commonly used to facilitate cell attachment.  Those of ordinary skill would have found this particularly useful, as Luchnikov is already interested in creating a biocompatible environment suitable for encapsulating cells.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Blick (US 9976120) reference teaches the state of the art regarding self-rolling films.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799